56 F.3d 77NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cornelius MAPLE, JR., Plaintiff-Appellant,v.Patricia HERRON, Judge, Cleveland County;  Larry A. Fields;Cory Flowers;  The Oklahoma Legislature,Defendants-Appellees.
No. 94-6258.
United States Court of Appeals, Tenth Circuit.
May 31, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Cornelius Maple appeals the judgment of the district court granting summary judgment in this 42 U.S.C.1983 suit, in favor of defendants Patricia Herron (a state court judge), Larry Fields (Director of the Oklahoma Department of Corrections), Cory Flowers (a prison case manager where plaintiff was incarcerated), and the Oklahoma Legislature.  Plaintiff alleged multiple counts, asserting (1) a violation of the prohibition against the ex post facto law in his security classification within the prison, (2) the Overcrowding Act enacted by the Oklahoma Legislature is unconstitutionally vague, and (3) the operation of the Overcrowding Act violated his equal protection rights because of its distinction between nonviolent and violent offenders.


3
The district court ordered a Martinez report.  After receiving that report and considering plaintiff's objections thereto the magistrate judge recommended that summary judgment be granted in favor of all of the defendants.  The district court adopted the recommendation of the magistrate judge.


4
We agree that there is no merit in the complaints of the plaintiff, and no constitutional violations in using plaintiff's past history as a basis for his classification level in prison or in distinguishing between violent and nonviolent offenders for the credits given in the Oklahoma Legislature's enactment.  We cannot add significantly to the analysis of the magistrate judge and affirm for substantially the reasons stated in his Report and Recommendation of November 5, 1993, as adopted by the district court.


5
AFFIRMED.


6
The mandate shall issue forthwith.


7
---------------



1 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470.